              Case 2:15-cr-00191-JCM-GWF Document 74
                                                  75 Filed 09/21/21 Page 1 of 3




1    CHRISTOPHER CHIOU
     Acting United States Attorney
2    Nevada Bar Number 14853
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
4    Las Vegas, Nevada 89101
     Phone: 702.388.6336
5    Email: jim.fang@usdoj.gov
     Attorneys for the United States of America
6
                                UNITED STATES DISTRICT COURT
7                                    DISTRICT OF NEVADA

8    UNITED STATES OF AMERICA,
9                               Plaintiff,            CASE NO: 2:15-cr-191-JCM-GWF

10      vs.
                                                      STIPULATION TO CONTINUE
11   WILLIAM REPASS,                                  REVOCATION OF SUPERVISED
                                                      RELEASE HEARING (FIFTH REQUEST)
                             Defendant.
12

13            It is hereby stipulated and agreed, by and between Christopher Chiou, Acting United

14   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Damian R.

15   Sheets, Esq., counsel for Defendant William Repass, that the hearing for supervised release

16   revocation in the above-captioned matter, previously scheduled for September 22, 2021, at

17   10:00 a.m., be vacated and continued until a time convenient to the Court, but no earlier

18   than 30 days from the current setting.

19            The parties previously sought continuances of the hearing due to defendant’s

20   pending state court charge in a related case. After the state case was resolved, the parties

21   sought an additional continuance in an attempt to reach a negotiated resolution. However,

22   the parties were unable to do so, and now the hearing is likely to be contested.

23   Unfortunately, the undersigned government counsel has a trial currently scheduled to begin

24   on September 27, 2021 in United States v. Goldsby, et al., No. 16-cr-294-JCM-VCF, less than a
           Case 2:15-cr-00191-JCM-GWF Document 74
                                               75 Filed 09/21/21 Page 2 of 3




1    week from today, making it difficult for the undersigned to adequately prepare for the

2    revocation hearing. Defense counsel has graciously agreed to a continuance so that the

3    undersigned could be fully prepared for the revocation hearing. Accordingly, the parties

4    jointly and respectfully ask the Court to vacate and continue the revocation hearing until a

5    time convenient to the Court, but no earlier than 30 days from the current setting.

6

7    Dated this 21st day of September, 2021.

8    CHRISTOPHER CHIOU
     Acting United States Attorney
9

10   By: s/ Jim W. Fang                                By: s/ Damian R Sheets
        JIM W. FANG                                       DAMIAN R. SHEETS, ESQ.
11      Assistant United States Attorney                  Counsel for Defendant Repass

12

13

14

15

16

17

18

19

20

21

22

23

24

                                               2
              Case 2:15-cr-00191-JCM-GWF Document 74
                                                  75 Filed 09/21/21 Page 3 of 3




1                           UNITED STATES DISTRICT COURT
2
                                 DISTRICT OF NEVADA

3    UNITED STATES OF AMERICA,

4                               Plaintiff,
                                                           CASE NO: 2:15-cr-191-JCM-GWF
        vs.
5
     WILLIAM REPASS,                                              FINDINGS OF FACT
6
                             Defendant.
7

8             Based on the pending Stipulation of counsel, and good cause appearing therefore, the

9    Court finds that in the interest of justice, the disposition of the pending revocation

10   proceeding in this matter should be continued to allow the parties to adequately prepare for

11   the proceeding.

12                                                ORDER

13            IT IS ORDERED that the revocation of supervised release hearing in United States v.

14   William Repass, 2:15-cr-0205-JCM-GWF, set for September 22, 2021, at 10:00 a.m., is

15                                  December 8
     hereby VACATED, and RESET for ______________________,           10:30 a.m
                                                           2021, at __________.
               DATED September 21, 2021.
16

17                                                By: _________________________________
                                                     JUDGE JAMES C. MAHAN
18                                           UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

                                                  3
